
	
		II
		110th CONGRESS
		1st Session
		S. 1331
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2007
			Mrs. Feinstein (for
			 herself, Mr. Kennedy,
			 Mr. Levin, Mr.
			 Menendez, Ms. Mikulski,
			 Mrs. Clinton, Mr. Durbin, Mrs.
			 Boxer, Mr. Lautenberg,
			 Mr. Schumer, and
			 Mr. Dodd) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To regulate .50 BMG caliber sniper
		  rifles.
	
	
		1.Short titleThis Act may be cited as the
			 Long-Range Sniper Rifle Safety Act of
			 2007.
		2.Coverage of .50
			 BMG caliber sniper rifles under the gun control Act of 1968
			(a)In
			 generalSection 921(a)(4)(B)
			 of title 18, United States Code, is amended—
				(1)by striking
			 any type of weapon and inserting the following: “any—
					
						(i)type of
				weapon
						;
				and
				(2)by striking
			 and at the end and inserting the following: “or
					
						(ii).50 BMG caliber
				sniper rifle;
				and
						.
				(b)Definition of
			 .50 BMG caliber sniper rifleSection 921(a) of title 18, United
			 States Code, is amended by adding at the end the following:
				
					(36)The term
				.50 BMG caliber sniper rifle means—
						(A)a rifle capable
				of firing a center-fire cartridge in .50 BMG caliber, including a 12.7 mm
				equivalent of .50 BMG and any other metric equivalent; or
						(B)a copy or
				duplicate of any rifle described in subparagraph (A), or any other rifle
				developed and manufactured after the date of enactment of this paragraph,
				regardless of caliber, if such rifle is capable of firing a projectile that
				attains a muzzle energy of 12,000 foot-pounds or greater in any combination of
				bullet, propellant, case, or
				primer.
						.
			3.Coverage of .50
			 BMG caliber sniper rifles under the National Firearms Act
			(a)In
			 generalSection 5845(f) of
			 the National Firearms Act (26 U.S.C. 5845(f)) is amended—
				(1)by striking
			 and (3) and inserting (3) any .50 BMG caliber sniper
			 rifle (as that term is defined in section 921 of title 18, United States Code);
			 and (4); and
				(2)by striking
			 (1) and (2) and inserting (1), (2), or
			 (3).
				(b)Modification to
			 definition of rifleSection 5845(c) of the National Firearms Act
			 (26 U.S.C. 5845(c)) is amended by inserting or from a bipod or other
			 support after shoulder.
			4.ImplementationNot later than 30 days after the date of
			 enactment of this Act, the Attorney General shall implement regulations
			 providing for notice and registration of .50 BMG caliber sniper rifles as
			 destructive devices (as those terms are defined in section 921 of title 18,
			 United States Code, as amended by this Act) under this Act and the amendments
			 made by this Act, including the use of a notice and registration process
			 similar to that used when the USAS–12, Striker 12, and Streetsweeper shotguns
			 were reclassified as destructive devices and registered between 1994 and 2001
			 (ATF Ruling 94–1 (ATF Q.B. 1994–1, 22); ATF Ruling 94–2 (ATF Q.B. 1994–1, 24);
			 and ATF Ruling 2001–1 (66 Fed. Reg. 9748)). The Attorney General shall ensure
			 that under the regulations issued under this section, the time period for the
			 registration of any previously unregistered .50 BMG caliber sniper rifle shall
			 end not later than 7 years after the date of enactment of this Act.
		
